Citation Nr: 1516088	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  He also served in the Army National Guard from June 1973 to August 1990, and in the Army National Guard and Reserves from November 1995 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a left knee disorder.  The Veteran filed a notice of disagreement (NOD) in February 2012.  A Statement of the Case (SOC) was issued in May 2013, and the Veteran perfected his appeal in June 2013.

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Roanoke, Virginia.  A copy of the transcript has been associated with the claims file.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has a current left knee disorder that can be attributed to a left knee injury he sustained during a period of active duty for training in the Army National Guard.  In support of this contention, in March 2011, the Veteran submitted service department records indicating that he complained of a bruised left knee due to an injury he sustained to that knee in May 1989.

Private treatment records, dating from January 1999 to September 2010, show that in January 1999 the Veteran had a left knee partial meniscectomy.  A March 2010 magnetic resonance imaging (MRI) of the left knee indicated normal findings.  In April 2010, the Veteran complained of left knee pain; and, a MRI of the left knee was performed in April 2010, the result of which revealed a left knee bucket handle tear of the left medial meniscus with degenerative arthritis and small joint effusion.  In September 2010, the Veteran had left knee surgery consisting of a left knee arthroscopy and a left knee partial lateral meniscectomy.

Upon review, a May 2013 Information Report contains verification from the service department that the Veteran served in the Army National Guard from June 17, 1973, to August 10, 1990, and served in the Army National Guard and Reserves from November 1, 1994, until the date of his retirement on October 23, 2010.  This same Information Report also contains verification that the Veteran performed neither active duty nor active duty for training during (ACDUTRA) these periods of military service.

Notwithstanding, the Veteran has submitted service department records, which indicate that he was called for a period of training on the date that he sustained the May 1989 left knee injury.  The record, however, contains no verification as to the exact nature of the service by the Veteran during the time his left knee injury occurred.  If the Veteran does not submit evidence of service, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2014); see also Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the opinion of the Board that further development in this case is required for verification of any and all periods of active duty for training and/ or inactive duty for training with the Army National Guard and Reserves.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran to provide the names of all National Guard and Reserve units in which has served, the locations of such service, and the dates of service.

2.  Then, the AOJ should contact the appropriate source, which may include the National Guard Bureau and the Defense Finance and Accounting Service (DFAS), and request verification of all active duty for training and/or inactive duty for training performed by the Veteran in May 1989.

3.  Upon completion of the above, the AOJ should review the case and assure that all indicated actions are completed.  The AOJ should again adjudicate the issue of service connection for a left knee disorder.  If the determination remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




